[Cite as Reeves v. Ohio Dept. of Transp., 2011-Ohio-6951.]



                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us

KEITH L. REEVES

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2011-06544-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶1}     Plaintiff, Keith Reeves, filed this action against defendant, Department of
Transportation (ODOT), alleging that he suffered property damage to his car as a
proximate result of negligence on the part of ODOT in maintaining a hazardous
condition on Leonard Avenue in Columbus, Ohio.               Plaintiff related he had traveled
“down 71 North to 670 East exit to Leonard Ave” when his vehicle struck a pothole. The
impact of striking the pothole bent the rim of a tire on plaintiff’s vehicle. In his complaint,
plaintiff requested damages in the amount of $135.00, the stated cost of automotive
repair expenses and reimbursement of the filing fee. The $25.00 filing fee was paid.
        {¶2}     Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Columbus and not ODOT bears the maintenance
responsibility for the area where plaintiff’s incident occurred. In support of the request
to dismiss, ODOT stated, “[d]efendant has performed an investigation of this site and
the City of Columbus takes care of these roads.” Defendant submitted documentation
(Exhibit A) showing that the particular section of Leonard Avenue is located within the
maintenance jurisdiction of the City of Columbus.            ODOT advised, “[a]s such, this
section of roadway is not within the maintenance jurisdiction of the defendant.” The site
of the damage-causing incident was located in the City of Columbus.
                                          CONCLUSIONS OF LAW
       {¶3}    R.C. 2743.10(A) provides:
       {¶4}    “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,        boards,    offices,    commissions,   agencies,   institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶5}    R.C. 2743.02(A)(1) states in pertinent part:
       {¶6}    “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶7}    3)       R.C.    5501.31 in pertinent part states:
       {¶8}    “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶9}    The site of the damage-causing incident was not within the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
KEITH L. REEVES

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2011-06544-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Keith L. Reeves                                   Jerry Wray, Director
3091 Clermont Road                                Department of Transportation
Columbus, Ohio 43227                              1980 West Broad Street
                                                  Columbus, Ohio 43223
9/1
Filed 9/13/11
Sent to S.C. reporter 1/27/12